Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/959,549 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 10/05/2020 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 25-29, 32, 35-37, and 39-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GOPALAKRISHNAN “Gopalakrishman” (US 2019/0114225 A1).
1.	In regard to claim 23 Gopalakrishman discloses:  
“A memory device (e.g., ¶ 0030, memory device 100 in Fig. 1), comprising: a hybrid memory portion (e.g., ¶¶ 0035-0036, Fig. 1, NVM140 and the controller memory compromising XOR buffer memory 120), including a main nonvolatile memory (e.g., ¶ 0035, non-volatile memories 140 in Fig. 1) and an auxiliary nonvolatile memory;” (e.g., ¶ 0036, XOR buffer memory comprising RE-RAM; ¶ 0043).
“and a controller configured to: store data information in the main nonvolatile memory;” (e.g., ¶ 0039, Fig. 1, at step six, the data in the buffer RAM 130 it may be read by a flash interface module "FIM" 135 and transferred to a non-volatile memory 140).
(e.g., ¶ 0035, Fig. 1, the XOR engine 125 may accumulate XOR data by successively performing bit wise exclusive or ("XOR") operations on the data that is written to the non-volatile memory and a location in memory that contains the result of prior XOR operations; ¶ 0036, the XOR buffer memory 120 may include memory selected from the group consisting of 6T SRAM, resistive RAM ("ReRam"), DRAM, and combinations thereof; ¶ 0037, scratch memory that may be used to store results of XOR operations. In some embodiments, the XOR scratch memory may be implemented in SLC memory; ¶ 0043). The result or accumulated parity information may be written to non-volatile memory (e.g., Re-RAM or SLC) memory.
“and responsive to completion of accumulating the parity information into the auxiliary nonvolatile memory, transfer the complete parity information from the auxiliary nonvolatile memory to the main nonvolatile memory.” (e.g., ¶ 0081, Fig. 6, the controller 160 may store a copy of the combined parity data 627 to a temporary memory location e.g., XOR temp block 607. In some embodiments, the XOR temp block 607 may be implemented in SLC NAND flash; claims 12-13).
2.	In regard to claim 25 Gopalakrishman discloses: 
“wherein the controller comprises: a front-end configured to interface with a host device;” (e.g., ¶ 0034, HIM 110 in Fig. 1).
(e.g., ¶ 0039, FIM 135 and BRAM 130 in Fig. 1) and a second portion adapted to interface with the auxiliary nonvolatile memory.” (e.g., ¶ 0039, XOR engine 125 in Fig. 1). The controller memory comprising non-volatile memory such as resistive RAM (RE-RAM).
3.	In regard to claim 26 Gopalakrishman discloses: 
“a parity engine configured to connect the first portion of the back-end with the second portion of the-back end to transfer the complete parity information from the auxiliary nonvolatile memory to the main nonvolatile memory.” (e.g., ¶ 0039, Fig. 1, the XOR engine 125 may include a low-density parity check ("LDPC") engine 175 coupled to the XOR buffer memory 120; ¶ 0081, Fig. 6).
4.	In regard to claim 27 Gopalakrishman discloses: 
“wherein the controller is configured to store the data information in the main nonvolatile memory simultaneously with the accumulation of the parity information in the auxiliary nonvolatile memory.” (e.g., ¶ 0035, some embodiments, the XOR engine 125 may accumulate XOR data by successively performing bit wise exclusive or ("XOR") operations on the data that is written to the non-volatile memory). Gopalakrishman does not expressly recites the phrase “simultaneously” but teaches XOR engine on performs bit wise XOR operation on the data that is written to the non-volatile memory. It is being interpreted by the Examiner XOR operation and parity accumulation performed at same time (e.g., simultaneously) that is written to non-volatile memory (e.g., NVMEM).
5. 	In regard to claim 28 Gopalakrishman further discloses:  	 
“wherein the controller is configured to save the complete parity information into the auxiliary nonvolatile memory.” (e.g., ¶ 0078, Figs. 1, 5, and 10, The controller 160 may include an XOR engine 125 that, as illustrated in the method depicted in FIG. 10, accumulates 1005 combined parity data 527 in a XOR buffer memory). 
6. 	In regard to claim 29 Gopalakrishman further discloses: 
“wherein the main nonvolatile memory comprises a plurality of NAND dies.” (e.g., ¶ 0040, Fig. 1, the nonvolatile memories 140 (e.g. NAND Flash)).
7. 	In regard to claim 32 Gopalakrishman further teaches: 
wherein the main nonvolatile memory is configured to implement a low-density parity-check (LDPC) code.” (e.g., ¶ 0039, XOR engine 125 may include a low-density parity check ("LDPC")).
8.	In regard to claim 36 Gopalakrishman discloses: 
“A method for operating a memory device (e.g., Abstract), comprising: storing data information in a main nonvolatile memory;” (e.g., ¶ 0039, Fig. 1, at step six, the data in the buffer RAM 130 it may be read by a flash interface module "FIM" 135 and transferred to a non-volatile memory 140).
(e.g., ¶ 0035, Fig. 1, XOR buffer memory 120), the parity information associated with the data information stored in the main nonvolatile memory;” (e.g., ¶ 0035, Fig. 1, parity information is bit wise XOR operation of data written to non-volatile memory).
“and responsive to completion of accumulating the parity information, transferring the complete parity information from the auxiliary nonvolatile memory to the main nonvolatile memory.” (e.g., ¶ 0081, Fig. 6, the controller 160 may store a copy of the combined parity data 627 to a temporary memory location e.g., XOR temp block 607. In some embodiments, the XOR temp block 607 may be implemented in SLC NAND flash; claims 12-13).
9.	In regard to claim 37 Gopalakrishman discloses: 
“simultaneously storing data information in the main nonvolatile memory and accumulating parity information in the auxiliary nonvolatile memory.” (e.g., ¶ 0035, some embodiments, the XOR engine 125 may accumulate XOR data by successively performing bit wise exclusive or ("XOR") operations on the data that is written to the non-volatile memory). Gopalakrishman does not expressly recites the phrase “simultaneously” but teaches XOR engine on performs bit wise XOR operation on the data that is written to the non-volatile memory. It is being interpreted by the Examiner XOR operation and parity accumulation performed at same time (e.g., simultaneously) that is written to non-volatile memory (e.g., NVMEM).
10. 	In regard to claims 35, 39 and 40, taking claim 39 as exemplary, Gopalakrishman further teaches: 
executing, in a memory portion of the memory device, an internal program in response to a program command from a controller, wherein executing the internal program comprises: the auxiliary nonvolatile memory storing, based on the internal program, the parity information by overwriting old parity information with new parity information according to an Exclusive OR (XOR) program rule;” (e.g., ¶ 0035, XOR engine update parity data XOR buffer memory).
“and the auxiliary nonvolatile memory overwriting or keeping the old parity information without intervention from the controller responsive to the memory system receiving the program command, wherein: the previous parity information is associated with first data information stored in the main nonvolatile memory; and the new parity information is associated with second data information different from the first data information, the new parity information included in an accumulated parity sum of data stored in the memory portion for recovering an original data from a corrupted data.” (e.g., ¶ 0047, Because an XOR operation is its own inverse, the binary value of one page, e.g., pgA may be recovered by reversing the XOR process, which means, as used herein, XORing the parity bin with all the other member pages, e.g., pgA=P1 pgB pgC).
11. 	In regard to claim 41 Gopalakrishman further teaches: 
(e.g., ¶ 0039, Fig. 1, XOR engine 125).
12.	In regard to claim 42 Gopalakrishman discloses: 
An apparatus (e.g., ¶ 0019, Fig. 1) comprising: a host device;” (e.g., ¶ 0033, host 105 in Fig. 1).
“and a memory device (e.g., ¶ 0032, memory device 100 in Fig. 1) coupled to the host device (e.g., ¶ 0032, memory device 100 in Fig. 1), the memory device comprising: a hybrid memory portion (e.g., ¶¶ 0035-0036, Fig. 1, NVM140 and the controller memory compromising XOR buffer memory 120) including a main nonvolatile memory (e.g., ¶ 0035, non-volatile memories 140 in Fig. 1) and an auxiliary nonvolatile memory;” (e.g., ¶ 0036, XOR buffer memory comprising RE-RAM; ¶ 0043).
“and a controller configured to store data information into the main non-volatile memory,” (e.g., ¶ 0039, Fig. 1, at step six, the data in the buffer RAM 130 it may be read by a flash interface module "FIM" 135 and transferred to a non-volatile memory 140).
“and comprising: a front-end for interfacing with the host;” (e.g., ¶ 0034, HIM 110 in Fig. 1).
(e.g., ¶ 0039, FIM 135 and BRAM 130 in Fig. 1)  and a second portion adapted to interface with the auxiliary nonvolatile memory;” (e.g., ¶ 0039, XOR engine 125 in Fig. 1). The controller memory comprising non-volatile memory such as resistive RAM (RE-RAM). 
“and a parity engine (e.g., ¶ 0039, XOR engine 125 in Fig. 1; ¶¶ 0032, 0036) configured to: connect the first portion of the back-end with the second portion of the back-end;” (e.g., ¶ 0039, XOR engine 125 in Fig. 1).
“accumulate parity information in the auxiliary nonvolatile memory (e.g., ¶ 0035, Fig. 1, XOR buffer memory 120), the parity information associated with the data information stored in the main nonvolatile memory;” (e.g., ¶ 0035, Fig. 1, parity information is bit wise XOR operation of data written to non-volatile memory). 
“and responsive to completion of accumulation of the parity information into the auxiliary nonvolatile memory, transfer the complete parity information from the auxiliary nonvolatile memory to the main nonvolatile memory.” (e.g., ¶ 0081, Fig. 6, the controller 160 may store a copy of the combined parity data 627 to a temporary memory location e.g., XOR temp block 607. In some embodiments, the XOR temp block 607 may be implemented in SLC NAND flash; claims 12-13).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman in view of Amato et al. “Amato” (US 2016/0085625 A1).
13. 	In regard to claim 24 Gopalakrishman discloses all limitations included in claim 23 but does not expressly disclose while Amato teaches: 
“wherein the accumulated parity information is a Redundant Array of Independent NAND (RAIN) parity calculated by an Exclusive OR (XOR) program.” (e.g., ¶¶ 0024; claim 20) accumulating parity information using Redundant Array of Independent NAND (RAIN).
Disclosures by Gopalakrishman and Amato are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for 
The motivation for including the NAND (RAIN) as taught by paragraph [0024] of Amato is to recover lost data in event of failure.
Therefore, it would have been obvious to combine teaching of Amato with Gopalakrishman to obtain the invention as specified in the claim.  
14. 	In regard to claim 30 Amato further teaches: 
“wherein the auxiliary nonvolatile memory is a 3D X Point (3DXP) memory.” (e.g., ¶ 0031, Fig. 6, the NAND's 202 dimensional geometry (2 Dimensional or 3 Dimensional)).
15. 	In regard to claim 30 Amato further teaches: 
“wherein the auxiliary nonvolatile memory is a phase change memory (PCM) or a chalcogenide memory.” (e.g., ¶ 0031, Phase Change Memory (PCM)).

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman in view of Hassner et al. “Hassner” (US 2015/0363263 A1)
16.	In regard to claim 33 Gopalakrishman discloses all limitations included in claim 23 but does not expressly disclose while Hassner teaches:  
(e.g., ¶ 0006) using BCH code for performing error-correction.
Disclosures by Gopalakrishman and Hassner are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for accumulating parity data to a memory buffer taught by Gopalakrishman to include the BCH codes disclosed by Hassner.
The motivation for including the BCH Codes as taught by paragraph [0006] of Hassner is because the BCH codes are advantageous in that they allow an arbitrary level of error correction and are relatively efficient in the number of gates required in a hardware implementation.
Therefore, it would have been obvious to combine teaching of Hassner with Gopalakrishman to obtain the invention as specified in the claim.

Allowable Subject Matter
17.	Claims 34 and 38 ate objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


18.	The prior art of record does not disclose or suggest distinct features “the controller configured to select whether to write the data information directly into the auxiliary nonvolatile memory without accumulating parity information or to write the data information into the main nonvolatile memory while accumulating parity information based on a dimension of the data information to be written in the hybrid memory portion, a type of the data information to be written in the hybrid memory portion, or a combination thereof”, recited in claim 34. Claim 38 substantially recites similar limitation.

Conclusion
	The prior art made of record and not relied upon are as follows:
1. LEE (US 20160196216 A1).
2. Koltsidas et al. (US 10437670 B1).
3. Mao et al. (US 11099986 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/            Primary Examiner, Art Unit 2135                                                                                                                                                                                            
December 1, 2021